DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 09/01/2021, in which Claim(s) 21-40 are presented for examination. Claim(s) 21, 25, 32, 36 and 38 are amended. Claim(s) 1-20 are cancelled. No claim(s) are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 was filed after the mailing date of the final Office action on 05/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 25 and 36 have been considered. The objection of claim(s) 25 and 36 has been withdrawn in view of the amendment to claim.

Double Patenting Rejection:
Applicant’s remarks regarding double patenting rejection have been acknowledged. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore, the double patenting rejection is maintained.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 6-9, filed 09/01/2021, regarding the U.S.C. 102 and 103 rejections of claims 21-40 have been fully considered and are not persuasive.
Applicants argue that “The cited references do not disclose at least the above-emphasized claim language”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Wang teaches prior to displaying the media segment, sending an HTTP request message that comprises a request for a server-provided hash ([0038], [0045]); Yuan teaches a HTTP request comprising the computed authentication hash ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective prior to displaying the media segment, an HTTP request for a server-provided hash (as disclosed by Wang) where the request comprises a computed hash (as taught by Yuan). The motivation/suggestion would have been to help for verifying the advertisement contents, i.e. the media segment (Yuan, [0039]).
Applicants further argue that “Yuan actually teaches away from the claim language of "prior to displaying the media segment, sending ... a request for a server-provided hash associated with the media segment”
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees because reference Wang is actually used to teach this limitation not Yuan.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Neither Wang nor Yuan disclose or suggest "a single request that supports authentication at both the server and the client", “the server that receives the request is itself able to authenticate the media segment by calculating the server-provided hash and comparing it to the received authentication hash” (see page 9 of the Remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 1-20 of Patent 10,587,630.

Although the conflicting claims are not identical, they are not patentably distinct 
Patent No. US 10,587,630 (15/136,038)  
Instant Application No.(16/776,179) 
Claim 1. A method for adaptively streaming video content using a wireless transmit/receive unit (WTRU), comprising: 
receiving, at the WTRU, a media presentation description (MPD) file, the MPD file comprising a content authenticity XML element; 
sending, from the WTRU, a request for a key; 
receiving, at the WTRU, a response that comprises the key; 
sending, from the WTRU, a hypertext transfer protocol (HTTP) GET request for a media segment based on the MPD file; 
receiving, at the WTRU, the media segment from a content server; 
computing, at the WTRU, a security or authentication hash for the received media segment using the key; 
sending, from the WTRU, a HTTP request message that comprises a request for a server-provided hash associated with the received media segment, the request for a server-provided hash comprising the computed 
receiving, at the WTRU, the server-provided hash; and 
determining, at the WTRU, authenticity of the received media segment by comparing the computed security or authentication hash and the server-provided hash. 



a device receiving a media presentation description (MPD) file; 








the device sending a hypertext transfer protocol (HTTP) request for a media segment based on the MPD file; 

the device receiving the media segment from a content server; 

the device computing an authentication hash for the media segment; 

the device, prior to displaying the media segment, sending an HTTP request message that comprises a request for a server-provided hash associated with the media segment, the request for a server-provided hash comprising the computed authentication hash; 

the device receiving the server-provided hash; and 

the device determining authenticity of the media segment by comparing the computed authentication hash and the server-provided hash. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0096271 A1, cited by the applicant in the 01/29/2020 IDS) in view of Yuan et al. (US 2013/0144714 A1).
Regarding Claims 21 and 32, Wang discloses 
a device receiving a media presentation description (MPD) file ([0022], 
the device sending a hypertext transfer protocol (HTTP) request for a media segment based on the MPD file ([0022], “By parsing the MPD, the streaming client 110 may learn information regarding the media content.”, “Using this information, the streaming client 110 may select the appropriate encoded representation or alternative and start streaming of the media content by fetching segments using HTTP GET requests”); 
the device receiving the media segment from a content server ([0022], “The HTTP (content) server 120 may use a segment delivery function to deliver the segments to the streaming client 110”); 
the device computing an authentication hash for the media segment ([0039], “after receiving a segment…the client 310 may compute a digest using a hash function of the received segment”); 
the device, prior to displaying the media segment, sending an HTTP request message that comprises a request for a server-provided hash associated with the media segment ([0038], “the client 310 may send a (HTTP) request to a signature storage server 330, where an original SegmentSignature is stored. Note that the original SegmentSignature may have been generated by the HTTP server 320. The client 310 may obtain the original SegmentSignature (i.e. hash) by using SegmentSignatureURL”, [0045] ,“Provided with successful verification of a segment, the client 310 may start playout of the segment”, i.e. sending the http request is prior to playing the media segment); 
the device receiving the server-provided hash ([0038], “The client 310 may obtain the original SegmentSignature (i.e. hash) by using SegmentSignatureURL”); and 
the device determining authenticity of the media segment by comparing the computed authentication hash and the server-provided hash ([0042], “In determining authenticity of the received segment, the client 310 may also compute the value of Segment Signature using the signature verification key (i.e., SignatureVeriKey) to get a result. Then, the client 310 may compare the result (i.e. the computed hash) with the digest or hash value (the server provided hash). If they are equal, the authenticity verification passes, indicating that the received segment is the authentic segment”).    
Wang does not explicitly teach but Yuan teaches the HTTP request comprising the computed authentication hash ([0039], “The media verification information is generated (including)… e.g., the Hash value is calculated according to the advertisement contents… the client contains the above parameters of the verification information in the request message, which may consider the parameters of the verification information as a constituent part of the URL, or using an HTTP Header to carry the parameters of the verification information, thereby constructing the media slice request message”, therefore it is a HTTP request message comprises the computed hash value).
Wang and Yuan are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuan (carrying the computed hash value in the HTTP request) with the disclosure of Wang (obtaining the media segment based on the MPD file and compute hash value of the 

Regarding Claims 22, and 33, the combined teaching of Wang and Yuan teaches sending at least one diagnostic parameter in the HTTP request message (Yuan, [0039], “The media verification information is generated (including)… e.g., the Hash value is calculated according to the advertisement contents… the client contains the above (diagnostic) parameters of the verification information in the (HTTP) request message, which may consider the parameters of the verification information as a constituent part of the URL, or using an HTTP Header to carry the parameters of the verification information, thereby constructing the media slice request message”).  

Regarding Claims 23, and 34, the combined teaching of Wang and Yuan teaches wherein the at least one diagnostic parameter comprises at least one of an Internet Protocol (IP) address of the content server that provided the media segment (Yuan, [0032], “The message on which the verification information should be carried is, for example,… destination (IP) address where the request message is to be sent”).  

Regarding Claims 24, and 35, the combined teaching of Wang and Yuan teaches encrypting the HTTP request message (Wang, [0056], “using the HTTP Secure (HTTPS) communications protocol”).

Regarding Claims 25, and 36, the combined teaching of Wang and Yuan teaches wherein the MPD file comprises extensible markup language (XML) elements (Wang, [0005], “The MPD may be an extensible markup language (XML) file”).

Regarding Claims 26, and 37, the combined teaching of Wang and Yuan teaches embedding the computed authentication hash into a uniform resource locator (URL) parameter (Yuan, [0039], “The media verification information is generated (including)… e.g., the Hash value is calculated according to the advertisement contents… the client contains the above parameters of the verification information in the (HTTP) request message, which may consider the parameters of the verification information as a constituent part of the URL (embedded in the URL), …, thereby constructing the media slice request message”).

Regarding Claims 27, and 38, the combined teaching of Wang and Yuan teaches determining an HTTP header, wherein sending the HTTP request message further comprises using the HTTP header to send the computed authentication hash in the HTTP request message (Yuan, [0039], “The media verification information is generated (including)… e.g., the Hash value is calculated according to the advertisement contents… the client contains the above parameters of the verification information in the (HTTP) request message, which may consider the parameters of the verification information as a constituent part of the URL, or using an HTTP Header to carry the parameters of the verification information, thereby constructing the media slice request message”).

Regarding Claims 28, and 39, the combined teaching of Wang and Yuan teaches receiving an HTTP response message comprising an indication of whether the server-provided hash is available (Wang, Fig. 3, “Response with the segment signature”, i.e. the server-provided hash) or an error message.

Regarding Claim 29, the combined teaching of Wang and Yuan teaches wherein sending the HTTP request message comprises sending the HTTP request message to the content server or an integrity verification server (Wang, [0038], “the client 310 may send a (HTTP) request to a signature storage server”).

Regarding Claim 30, the combined teaching of Wang and Yuan teaches wherein the MPD file comprises a content authenticity element (Wang, [0022], “By parsing the MPD, the streaming client 110 may learn (authenticity) information regarding the media content”).

Regarding Claim 31, the combined teaching of Wang and Yuan teaches wherein the request for a server-provided hash associated with the media segment is derived using the content authenticity element (Wang, [0022], “By parsing the MPD, the streaming client 110 may learn (authenticity) information regarding the media content, such as the timing of the program, the availability of media content, the media types, resolutions, minimum and maximum bandwidths, the existence of various encoded alternatives of multimedia components, the accessibility features and the 

Regarding Claim 40, the combined teaching of Wang and Yuan teaches wherein the MPD file comprises a content authenticity element (Wang, [0022], “By parsing the MPD, the streaming client 110 may learn (authenticity) information regarding the media content”) and wherein the request for server-provided hash associated with the media segment is derived using the content authenticity element (Wang, [0022], “By parsing the MPD, the streaming client 110 may learn (authenticity) information regarding the media content, such as the timing of the program, the availability of media content, the media types, resolutions, minimum and maximum bandwidths, the existence of various encoded alternatives of multimedia components, the accessibility features and the required digital right management (DRM), the location of each media component on the network, and other characteristic of the media content”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497